Citation Nr: 0530607	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-41 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 2004, 
for the award of a total disability rating based on 
individual unemployment due to service-connected disability 
(TDIU).  

2.  Entitlement to a higher initial disability evaluation for 
schizophrenia rated 50 percent disabling from September 8, 
1997 and as 70 percent disabling from April 5, 2004.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty October 1964 to 
April 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  With his claim for service connection for a psychiatric 
disability, filed in September 1997, the veteran submitted 
evidence of a psychiatric disability, made a claim for the 
highest rating possible, and submitted evidence of 
unemployability due to his psychiatric disability.

3.  In October 2003, the RO granted service connection for a 
psychiatric disability, and assigned a 50 percent evaluation, 
effective from September 1997, the date of the veteran's 
claim for service connection.  

4.  On April 5, 2004, the RO received the veteran's 
disagreement with the 50 percent evaluation, and he also 
claimed entitlement to a TDIU.   

5.  In an April 18, 2004 rating decision, the RO granted 
entitlement to a TDIU rating, effective from April 5, 2004.  

6.  It is factually ascertainable that the veteran's 
schizophrenia precluded employment many years prior to the 
date of claim.


7.  The medical evidence of record establishes that, between 
September 1997 and April 2004, the veteran's schizophrenia 
was manifested by anger, paranoia, and social isolation with 
GAF scores from 50 to 55, productive of not more than 
occupational and social impairment with reduced reliability 
and productivity.  

8.  The medical evidence of record establishes that, from 
April 2004, the veteran's schizophrenia is manifested by 
increased stress, auditory hallucinations and suicidal 
ideation, with GAF scores of 45 and 55, productive of 
deficiencies in most areas but not productive of both total 
occupational and total social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 8, 1997 
for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 4.16 (2005).

2.  The criteria for an initial disability rating in excess 
of 50 percent from September 1997 to April 2004 for 
schizophrenia and for an initial disability rating in excess 
of 70 percent from April 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9205 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date Earlier than April 5, 2004 for the Award of 
TDIU

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than April 5, 2004, 
for the grant of TDIU.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  In claims for increased ratings, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise it will be the date of receipt of claim.  See 38 
C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")  has held that 38 U.S.C.A. 
Section 5110(b)(2) and 38 C.F.R. Section 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise, the 
general rule of 38 C.F.R. Section 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three 
possible dates may be assigned depending on the facts of a 
case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. Section 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. Section 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. Section 3.400(o)(2)).

Harper, 10 Vet. App. At 126.

To determine the correct effective date of the veteran's 
TDIU, the Board will first determine the date of receipt of 
the veteran's claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The record shows that this appeal arises from disagreement 
with the initial disability evaluation assigned for the 
veteran's service-connected schizophrenia.  The record 
reflects that the veteran filed his claim for service 
connection for schizophrenia on September 8, 1997.  While he 
did not submit his formal claim for a TDIU until April 2004, 
he has asserted throughout this appeal that he is 
unemployable due to his schizophrenia.  For example, when he 
submitted his claim he included medical records documenting 
that he had not worked since 1987, and that he was receiving 
SSI.  In November 1997, he submitted a statement from his 
sibling that included information that the veteran had been 
fired from his job and was not working.  In a statement 
submitted in February 1999, the veteran stated that the 
longest job he ever held was eleven months; he also stated 
that he should have an unemployability rating.  

If a veteran submits evidence of a medical disability (for 
which he is in turn awarded service connection), makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, as the veteran has in this case, VA must 
consider a TDIU rating, even if not specifically requested by 
the veteran.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Accordingly, the Board finds that the veteran 
submitted a claim for TDIU benefits at the time that he filed 
his claim for service connection for his schizophrenia on 
September 8, 1997.  

Having determined the date of claim, the Board must determine 
when the evidence first shows a factually ascertainable 
increase in disability in order to determine the proper 
effective date.  

According to the law, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

Considering the foregoing, the Board notes that, prior to 
April 5, 2004, the veteran did not meet the schedular 
percentage requirements set forth in 38 C.F.R. § 4.16(a), for 
TDIU.  The veteran was granted service connection for a 
psychiatric disability in October 2003, and a 50 percent 
evaluation was assigned.  He was also service-connected for 
condyloma acuminatum, rated as noncompensable.  His combined 
rating was 50 percent.  

It is the policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. 4.16(a), as here, he may nevertheless be entitled to 
TDIU on an extraschedular basis if it is established that he 
is unable to secure or follow substantially gainful 
employment as a result of service-connected disability.  38 
C.F.R. § 4.16(b).  Consequently, the issue before the Board 
is whether the veteran's service-connected disability 
precluded him from engaging in substantially gainful 
employment (work that is more than marginal, which permits 
the individual to earn a "living wage").  Moore v. Derwinski, 
1 Vet. App. 356 (1991).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice-
connected disabilities or age may not be considered.  38 
C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Initially, the veteran's service-connected disabilities 
included schizophrenia, rated as 50 percent disabling and 
condyloma acuminatum, rated as noncompensable.  The record 
shows that the veteran has been hospitalized on many 
occasions due to psychiatric problems since the 1970's, with 
complaints of hallucinations, paranoid ideas, violent 
behavior, and suicide attempts.  VA outpatient treatment 
records dated in the 1990's show that the veteran was not 
employed.  In September 1990 and April 1991, he was noted to 
be unemployable due to his mental disability.  In February 
1995, it was noted that he was unemployable.  In December 
1995, his employability was noted to be questionable.  In a 
statement dated in August 2003, a private examiner offered an 
opinion on the employability of the veteran, and reported 
that the veteran has been unable to maintain employment since 
his release from the military in 1967.  It was the examiner's 
opinion that the veteran was unemployable.  

Considering the foregoing, the Board, having reviewed the 
record, finds that the veteran's service-connected 
disabilities produced the inability to secure and follow 
substantially gainful employment for many years prior to the 
date of claim.  Thus, the evidence supports a conclusion that 
the veteran's unemployability due to his service-connected 
disabilities precedes the claim by more than a year.  In sum, 
by operation of 38 C.F.R. § 3.400(o)(2), the earliest 
effective date assignable based on a claim for TDIU is 
September 8, 1997, the date of the claim.  The Board assigns 
an effective date of September 8, 1997 for entitlement to 
TDIU.

A Higher Initial Schedular Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
being considered here stems from an initial grant of service 
connection and the assignment of an initial evaluation for 
the veteran's disability.  

The record shows that the veteran was treated by VA for 
nervousness and depression in 1996.  In June 1997 when 
evaluated by a private examiner, the veteran was noted to be 
alert and oriented to person place and time. It was noted 
that the veteran last worked as truck driver in 1987.  On 
examination, his affect was limited, and he appeared to be 
depressed, isolated and withdrawn, as well as guarded and 
suspicious.  His prognosis was guarded and the finding was, 
schizo-affective disorder and depressed.  His GAF was 50.  

Outpatient treatment records including counseling reports for 
the veteran and his wife for 1997 show that the veteran 
reported some episodes of paranoia in January 1997 and 
hallucinations in April 1997.  He generally reported 
improvement in anger management and being stable in July and 
September that year.  

On VA hospitalization in December 1997, the veteran 
complained of tension and anxiety and fear of losing control 
leading to engaging in violent behaviors.  It was noted that 
he was unemployed.  He had suicidal thoughts.  He admitted to 
hallucinations in the past.  His GAF was 55.  

Counseling continued into the year 1998 and 1999 when the 
veteran continued to address anger management.  In April 
1999, it was noted that the veteran had had a physical 
altercation, and in May 1999 it was reported that he had a 
couple of angry outbursts.  In August and September 1999, the 
examiner noted that the veteran was marginally groomed.  In 
December 1999, the examiner noted that the veteran had 
paranoid ideations, anger and mood swings, and that he 
remained reclusive, with little interaction with people and 
unable to work.  

In the year 2000, the veteran reported doing well, and he was 
noted to be stable.  (See counseling reports of January, 
June, August, September and November 2000).  In August 2000, 
it was noted that the veteran was disheveled in appearance 
with a mildly irritable mood.  On VA examination in June 
2000, it was noted that the veteran worked until 1978.  The 
examiner reported that the veteran had been married for nine 
years and that the marriage was having problems.  The veteran 
reported becoming angry and irritated.  He reported trying to 
do day labor, but could only do a few days because 
medications make him sleepy and if he doesn't take his 
medication, he fights with others on the job.  Schizophrenia, 
paranoid type, in remission for a number of years was 
diagnosed.  The GAF was 54.  

In 2001, 2002, 2003, and 2004 counseling continued with 
findings showing coherent thoughts, and stability.  Yearly 
physicals in April 2002 and April 2003 showed that, on 
psychiatric examination, the veteran had no homicidal or 
suicidal thought or ideations, no depression type behavior, 
and no auditory or visual hallucinations.  GAF scores in 
March 2003 and September 2003 were 55.  

On private psychiatric examination in July 2003, it was noted 
that the veteran lived with his wife and was not working.  It 
was reported that he had very few friends.  The examiner 
noted that he had reviewed the extensive medical records for 
the veteran.  The veteran reported having episodes of 
hallucinations.  On examination, it was noted that the 
veteran was alert, well oriented and cooperative, with a fair 
degree of insight.  The examiner noted that there was no 
evidence of acute psychosis.  The finding was, chronic 
paranoid schizophrenia.  His GAF was 55.  

VA outpatient records in January 2004 show no significant 
psychiatric complaints.  The January 2004 VA physical showed 
no significant psychiatric complaints.  In March 2004, the 
veteran reported feeling good.  He was alert and oriented 
times three with no hallucinations or delusions.  He had good 
grooming and the examiner noted that the veteran's symptoms 
were stable.  

Under the rating schedule, a 50 percent rating is assigned 
under the Schedule for Rating Disabilities when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned under the Schedule when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned under the Schedule when 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9205 (2005).

Following a review of the evidence of record, the Board finds 
that the evidence does not support a finding that an initial 
rating beyond 50 percent is warranted from September 1997 to 
April 2004.  

Although the evidence shows that the veteran is quite limited 
in his social functions, there is no showing of an inability 
to establish and maintain effective relationships.  He has 
remained married, and the record shows he has noted having a 
few friends.  While he was reported to have marginal grooming 
on a few occasions during counseling there is no indication 
of continued neglect of personal appearance and hygiene 
thereafter except when he was noted to be slightly disheveled 
in August 2000.  However, one month later, he was noted to be 
groomed appropriately, and thereafter there is no indication 
of any inappropriate grooming.  

Moreover, there was no evidence of obsessional rituals, 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, or spatial 
disorientation.  He is well oriented on all spheres and 
deemed to be competent and capable of managing his own 
financial affairs.  

While there was a notation of suicidal ideation on VA 
hospitalization in December 1997, the Board notes that the 
veteran reported at that time to be having family and 
financial problems.  Thereafter, there is no indication of 
suicidal ideation.  In regard to industrial impairment, it 
has been noted that the veteran has experienced problems in 
establishing and maintaining effective work relationships.  
He has indicated that he has tried to work but due to 
medication or an inability to get along with others, he has 
been unable to maintain employment.  This is consistent with 
the criteria reflected in the currently assigned 50 percent 
rating.  As noted above he is not shown to be unable to 
establish and maintain effective relationships. 

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has recognized as important, and the Court has 
defined the terms of the GAF score.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). 
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.) See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  GAF scores ranging from 51 to 60 are defined as 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). The 
veteran has been assigned GAF scores from 50 to 55 and these 
reflect moderate impairment.  

Considering the disability picture as presented by the 
evidence of record, the Board finds that the criteria for a 
50 percent rating most accurately reflects the veteran's 
level of impairment during the period from September 1997 to 
April 2004.  Accordingly, the Board finds that the current 
evaluation of 50 percent for schizophrenia adequately 
reflects the present state of his psychiatric disability from 
September 1997 to April 2004. 

As to the proper evaluation from April 2004, now currently 70 
percent, in order to assign a rating beyond 70 percent, the 
evidence must show total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9205 (2005).  
The evidence does not support the assignment of a rating 
beyond 70 percent.  

VA outpatient treatment records show that in May 2004, the 
veteran reported "doing pretty good," and he was well 
groomed.  He was alert and oriented.  In June 2004, the 
veteran was well groomed, alert and oriented, with slow 
deliberate speech.  Judgement and insight were normal and 
there were no suicidal or homicidal ideations.  It was noted 
that his psychiatric symptoms remained stable.  That same 
month, the veteran reported that his medications were working 
great, and that he felt his symptoms were stable on 
medications.  His relationship with his wife was noted to be 
good.  His grooming was good and his GAF was 55.  

On VA examination in July 2004, the veteran reported 
increased stress, and auditory hallucinations.  He reported 
only feeling comfortable around his wife.  He reported having 
no friends.  Examination showed no impairment in thought 
process or communication.  He was noted to have paranoid 
delusions.  It was noted that there was no inappropriate 
behavior.  He admitted to fleeting suicidal ideation with no 
plan or intent.  His hygiene was good, and he was oriented to 
person, place and time.  He could attend to activities of 
daily living.  There were no memory problems, except short 
term once in a while.  Some impairment in reality testing was 
noted.  The finding was, paranoid schizophrenia and the GAF 
was 45.  

In October 2004, VA outpatient records show that he reported 
having hallucinations, and his GAF was 55.  He felt stable in 
December 2004, and findings to August 2005 were that he was 
doing well and adequately groomed.  

The record shows that the veteran reported auditory 
hallucinations; however, there is no showing of persistent 
hallucinations, and it is evident that he was not a danger to 
himself or others as indicated by the long duration of his 
marriage, as well as findings of no homicidal or suicidal 
ideations, with the exception of a finding of suicidal 
ideation in July 2004.  However it was noted that there was 
no plan or intent.  He has not shown gross impairment in 
thought or communication, grossly inappropriate behavior, an 
inability to perform activities of daily living, 
disorientation or memory loss for names of close relatives, 
or his own name.  

In addition, the GAF of 45 noted July 2004 is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  This is contemplated in the 70 percent 
evaluation. 

Based on the above, the Board finds that a rating beyond 70 
percent is not warranted from April 2004 since there is no 
showing of manifestations that would support such an 
assignment.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2005), provides that, in exceptional cases, where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be granted.  Generally 
speaking, for a specific case to be deemed exceptional, it 
should present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).

The Board finds that the veteran's service connected 
disabilities do not constitute an "exceptional case" as to 
allow for the assignment of an extraschedular rating.  The 
record does not show either that the veteran's disabilities 
subject him to frequent periods of hospitalization or that 
interfere with his employment to an extent greater than that 
which is contemplated by the assigned ratings, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in July 2005.  

The July 2005 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The July 2005 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Specifically, the veteran was informed that if the 
evidence necessary was not in his possession, he should give 
the RO enough information to allow VA to attempt to obtain 
it.  Thus, the appellant had knowledge that if the evidence 
was in his possession, he should forward it to VA.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

An effective date of September 8, 1997 for the grant of TDIU 
is granted.

A higher initial disability evaluation for schizophrenia 
rated 50 percent disabling from September 8, 1997 and as 70 
percent disabling from April 5, 2004 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


